COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                 No. 08-19-00058-CR
  DAVID LOPEZ,                                    §
                                                                   Appeal from the
                 Appellant,                       §
                                                             Criminal District Court No. 1
  v.                                              §
                                                               of El Paso County, Texas
  THE STATE OF TEXAS,                             §
                                                                 (TC# 20110D03070)
                 Appellee.                        §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.